UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4420
ISIDORO GONZALEZ ALMANZA,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-00-44-V)

                      Submitted: August 13, 2002

                      Decided: September 19, 2002

 Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Leslie Carter Rawls, Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, Brian Lee Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. ALMANZA
                             OPINION

PER CURIAM:

   Isidora Almanza appeals his conviction and sixty three month sen-
tence for conspiracy to possess with intent to distribute marijuana and
cocaine, in violation of 21 U.S.C. §§ 841, 846 (2000). At trial, video-
tapes of Almanza selling drugs to undercover police in controlled
buys were shown to the jury. Almanza’s counsel conceded the tapes
depicted Almanza selling drugs, but argued this did not establish
Almanza was involved in a drug conspiracy.

   On appeal, Almanza argues his counsel was ineffective for conced-
ing the tapes depicted him selling drugs. The record does not conclu-
sively establish Almanza’s counsel was ineffective, and consequently,
this claim is not cognizable on direct appeal, and must be raised under
28 U.S.C. § 2255 (2000). United States v. Richardson, 195 F. 3d 192,
198 (4th Cir. 1999), cert. denied, 528 U.S. 1096 (2000); United States
v. King, 119 F.3d 290, 295 (4th Cir. 1997); United States v. Leifried,
732 F.2d 388, 390 (4th Cir. 1984); United States v. Fisher, 477 F.2d
300, 302 (4th Cir. 1973).

   Accordingly, we affirm Almanza’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not significantly aid the decisional process.

                                                          AFFIRMED